UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-2263



In Re: REGINALD L. KEENE, SR.; In Re: KAREN L.
KEENE,

                                                             Debtors.
_________________________


REGINALD L. KEENE, SR.; KAREN L. KEENE,

                                               Debtors - Appellants,

          versus


DAVID CHARLES,

                                                 Creditor - Appellee.


FRANK J. SANTORO, Trustee,

                                                       Amicus Curiae.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Newport News. Robert G. Doumar, Senior Dis-
trict Judge. (CA-98-16-4, BK-91-42512-S)


Submitted:   April 20, 1999                 Decided:   April 30, 1999


Before WILKINS and HAMILTON, Circuit Judges, and HALL, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Richard G. Poinsett, Linda Weston Coppinger, LAW OFFICE OF RICHARD
G. POINSETT, Hampton, Virginia, for Appellants. Sheryl Lee Brindle,
ALEXANDER P. SMITH & ASSOCIATES, Norfolk, Virginia, for Appellee.
Frank J. Santoro, Trustee, Karen M. Crowley, MARCUS, SANTORO, KOZAK
& MELVIN, P.C., Portsmouth, Virginia, for Amicus Curiae.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Reginald and Karen Keene appeal from the district court’s

order affirming the bankruptcy court’s order denying their motion

to enforce the confirmation and discharge orders and for a court

order releasing the lien of David Charles, a creditor in their

bankruptcy proceeding.   We have reviewed the record and the opin-

ions of the bankruptcy court and the district court and find no

reversible error.   Accordingly, we affirm on the district court’s

reasoning.    See Keene v. Charles, Nos. CA-98-16-4; BK-91-42512-S

(E.D. Va. July 16, 1998).   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.



                                                          AFFIRMED



                                 2